     Case:21-00098-ESL13 Doc#:23 Filed:03/26/21 Entered:03/26/21 14:11:34                     Desc: Main
                                Document Page 1 of 1


 1                           IN THE UNITED STATES BANKRUPTCY COURT FOR
                                     THE DISTRICT OF PUERTO RICO
 2

 3
      IN RE:                                         CASE NO. 21-00098-ESL13
 4    RAFAEL MARTINEZ FUENTES                        Chapter 13
      LUZ ESTRELLA CORTES TORRES
 5

 6
      xx-xx-0890
 7    xx-xx-8918
                       Debtor(s)                           FILED & ENTERED ON MAR/26/2021
 8

 9
                         ORDER CONTINUING INITIAL CONFIRMATION HEARING
10
               After considering the particular circumstances of this case as of this
11
      date, and considering that the 341 meeting of creditors has been continued to
12
      a date after the scheduled Initial Confirmation Hearing (ICH), the ICH is
13
      continued without a date.
14
               If the Chapter 13 trustee recommends confirmation after the 341 meeting
15
      of   creditors   and   there    are   no    objections,   the     Chapter   13   plan    may   be
16
      confirmed.       However,      if   the    trustee   files   an    unfavorable     report      on
17
      confirmation, the Debtor(s) shall reply to the same within 14 days.                         Upon
18
      failure to timely reply, confirmation will be denied, and the provisions in
19
      PR LBR 3015-3(g) shall become applicable.
20
               IT IS SO ORDERED.
21
               In San Juan, Puerto Rico, this 26 day of March, 2021.
22

23

24

25

26

27

28

29

30

31

32
